In the

        United States Court of Appeals
                      For the Seventh Circuit
                           ____________________
No. 14-3563
STEVEN OLSON,
                                                         Plaintiff-Appellant,

                                        v.

BEMIS COMPANY, INCORPORATED, and
UNITED STEEL, PAPER AND FORESTRY,
RUBBER MANUFACTURING, ENERGY,
ALLIED INDUSTRIAL AND SERVICE
WORKERS INTERNATIONAL UNION,
AFL-CIO/CLC LOCAL 2-0148,
                                                      Defendants-Appellees.
                           ____________________

                Appeal from the United States District Court
                     for the Eastern District of Wisconsin.
              No. 14-C-842 — William C. Griesbach, Chief Judge.
                           ____________________

         ARGUED MAY 18, 2015 — DECIDED AUGUST 25, 2015
                    ____________________

   Before KANNE and SYKES, Circuit Judges, and ELLIS,
District Judge.*

*   Of the Northern District of Illinois, sitting by designation.
2                                                 No. 14-3563

    SYKES, Circuit Judge. Steven Olson worked for Bemis
Company, Inc., at its factory in Neenah, Wisconsin, and was
a member of the Local 2-0148, an affiliate of the United Steel,
Paper and Forestry, Rubber Manufacturing, Energy, Allied
Industrial and Service Workers International Union, AFL-
CIO/CLC (“the Union”). He was injured on the job and later
fired. The Union filed a grievance on Olson’s behalf as
permitted under its collective bargaining agreement
(“CBA”), and Bemis and the Union ultimately entered into a
settlement under which Bemis agreed to pay Olson $20,000
in exchange for a waiver of all legal claims he had against
the company. Olson didn’t like the terms of the deal, so he
sued Bemis and the Union in federal court, challenging both
his discharge and the legitimacy of the settlement. He lost on
summary judgment.
    Olson later filed a second suit against Bemis and the
Union, this time in state court, arguing that if the settlement
was a valid contract, then he was entitled to the $20,000
payout. The defendants removed the case, and the district
court held that it had federal-question jurisdiction over
Olson’s state-law claims because they were preempted by
§ 301 of the Labor Management Relations Act (“LMRA”),
29 U.S.C. § 185(a). The court then dismissed the complaint
for failure to state any valid claim.
   We affirm. Olson breached the waiver-of-claims clause in
the settlement agreement by filing his first suit against
Bemis, so the company had no obligation to pay him.
No. 14-3563                                                  3

                         I. Background
   Olson worked as a machine operator at a plastics packag-
ing factory in Neenah owned and operated by Bemis. On
January 5, 2012, he injured his back while lifting one end of a
130-pound shaft. Bemis investigated the incident and con-
cluded that Olson had violated its worker safety code. It
wasn’t his first breach of safety protocol, so the company
terminated his employment.
    The Union is empowered under the CBA to file grievanc-
es against the company on behalf of its members, a process
that culminates in binding arbitration. It filed a grievance on
Olson’s behalf alleging that he was wrongfully discharged
without cause. After looking into the accident more closely,
however, the Union determined that an arbitrator would be
unlikely to order Olson’s reinstatement or provide any
compensation, so it proceeded to negotiate a settlement:
Olson wouldn’t get his job back, but Bemis agreed to pay a
lump sum of $20,000 in exchange for a waiver of any legal
claims he might have against the company. The offer was
good only until May 8, 2012; if it wasn’t accepted by then,
the grievance would be sent to arbitration.
   Olson retained private counsel and made a counteroffer
to Bemis, which the company rejected. On May 7, the day
before the settlement offer expired, Union representatives
went to Olson’s house. They told him that the settlement was
more generous than what he could expect from an arbitrator
and then informed Olson that they had decided to accept the
deal on his behalf (in fact, they had already signed it). Olson
refused to consent. Bemis signed the agreement later that
same day. One week later, the company mailed Olson a
$20,000 check.
4                                                        No. 14-3563

    Olson didn’t immediately cash the check. Instead he filed
a “hybrid” § 301 suit against Bemis and the Union. Sec-
tion 301 of the LMRA permits individual employees to sue
their employers for violating a CBA. See Rutherford v. Judge &
Dolph Ltd., 707 F.3d 710, 714 (7th Cir. 2013). But “as a practi-
cal matter, an employee often cannot go straight to federal
court with such a claim because many CBAs … have manda-
tory provisions that require the employee, represented by
his union, to pursue his grievances through arbitration.” Id.
Unions have broad discretion to decide how to resolve
employees’ grievances. See Titanium Metals Corp. v. NLRB,
392 F.3d 439, 448 (D.C. Cir. 2004) (“[T]he union is empow-
ered to bind the individual employee to the result obtained
through the grievance process.” (quoting Plumbers & Pipefit-
ters Local Union No. 520 v. NLRB, 955 F.2d 744, 753 (D.C. Cir.
1992))) (alterations omitted). Therefore, in order for an
employee to prevail in a suit against his employer, he must
also prove that “the union representing the employee in the
grievance/arbitration procedure act[ed] in such a discrimina-
tory, dishonest, arbitrary, or perfunctory fashion as to breach
its duty of fair representation.” DelCostello v. Int’l Bhd. of
Teamsters, 462 U.S. 151, 164 (1983). 1 If he can’t, then the
grievance adjudication is final.
   The district judge held that no reasonable jury could find
that the Union had failed to represent Olson fairly. See Olson
v. Bemis Co., Inc. (“Olson I”), No. 12-C-1126, 2014 WL
1576786, at *18 (E.D. Wis. Apr. 17, 2014). In so holding, the

1 In a hybrid § 301 action, “[t]he employee may, if he chooses, sue one
defendant and not the other; but the case he must prove is the same
whether he sues one, the other, or both.” DelCostello v. Int’l Bhd. of
Teamsters, 462 U.S. 151, 165 (1983).
No. 14-3563                                                        5

judge confirmed that the Union had the authority to settle
the grievance over Olson’s objection and that the settlement
was effective as of the date it was signed: May 7, 2012. Id. at
*9, *15. The judge accordingly entered summary judgment
for the defendants. Id. at *18.
    Olson didn’t appeal that decision. He did, however, try to
cash the settlement check—but Bemis had put a stop on the
funds. Olson then filed another lawsuit, this time in Wiscon-
sin state court. His complaint again named Bemis and the
Union as codefendants and alleged four state-law causes of
action arising out of Bemis’s failure to pay him the $20,000:
(1) breach of a written contract; (2) breach of an oral contract;
(3) equitable estoppel; and (4) promissory estoppel. 2
     The defendants removed the case to federal court, where
it was assigned to the same judge who presided in Olson I.
Olson moved to remand, challenging the district court’s
jurisdiction. The judge held that Olson’s claim for breach of a
written contract was preempted by § 301 of the LMRA and
that his other claims were, at minimum, within the scope of
its supplemental jurisdiction.
    The defendants moved to dismiss for failure to state a
claim. See FED. R. CIV. P. 12(b)(6). The judge took judicial
notice of Olson I, the hybrid § 301 suit, and held that “in light
of his earlier action against Bemis and the Union,” Olson had
repudiated the settlement agreement and had no right to
enforce its terms. The judge granted the defendants’ motion
to dismiss, and this appeal followed.

2 In the two contract claims, Olson alleged that he was a third-party
beneficiary of a contract between Bemis and the Union.
6                                                   No. 14-3563

                        II. Discussion
A. Subject-Matter Jurisdiction
    Although the parties did not brief the issue of jurisdic-
tion, “federal courts have an independent ‘obligation at each
stage of the proceedings to ensure that they have subject
matter jurisdiction over the dispute.’” Crosby v. Cooper B-Line,
Inc., 725 F.3d 795, 800 (7th Cir. 2013) (quoting Ne. Rural Elec.
Membership Corp. v. Wabash Valley Power Ass’n, Inc., 707 F.3d
883, 890 (7th Cir. 2013)) (alteration omitted). Here, Olson
filed suit in state court asserting contract and estoppel claims
arising out of Bemis’s alleged breach of the grievance settle-
ment. The defendants removed the case to federal court,
relying on federal-question jurisdiction and arguing that
§ 301 of the LMRA preempted the state-law claims. Olson
moved to remand, but the judge concluded that Olson’s
claims were preempted by § 301, giving rise to federal-
question jurisdiction.
    Ordinarily “[a] disagreement about whether parties to a
settlement have honored their commitments is a contract
dispute. Suits for breach of contract … arise under state law.
They cannot be adjudicated in federal court unless there is
an independent basis of subject-matter jurisdiction … .” Jones
v. Ass’n of Flight Attendants-CWA, 778 F.3d 571, 573 (7th Cir.
2015) (citation omitted); see also Kokkonen v. Guardian Life Ins.
Co. of Am., 511 U.S. 375, 381–82 (1994). An independent
jurisdictional basis exists, however, when the substance of a
plaintiff’s state-law claim is “inextricably intertwined with
consideration of the terms of [a] labor contract.” Allis-
Chalmers Corp. v. Lueck, 471 U.S. 202, 213 (1985). In those
circumstances, § 301 of the LMRA, codified at 29 U.S.C.
§ 185(a), completely preempts the state-law cause of action.
No. 14-3563                                                     7

Id. at 209–10. “Once an area of state law has been completely
pre-empted, any claim purportedly based on that pre-
empted state law is considered, from its inception, a federal
claim, and therefore arises under federal law.” Caterpillar,
Inc. v. Williams, 482 U.S. 386, 393 (1987).
    Section 301(a) of the LMRA states: “Suits for violation of
contracts between an employer and a labor organization
representing employees in an industry affecting com-
merce … may be brought in any district court of the United
States having jurisdiction of the parties … .” 29 U.S.C.
§ 185(a). State-law suits of this sort are completely preempt-
ed because “[t]he subject matter of § 301(a) is peculiarly one
that calls for uniform law. … The possibility that individual
contract terms might have different meanings under state
and federal law would inevitably exert a disruptive influ-
ence upon both the negotiation and administration of collec-
tive agreements.” Allis-Chalmers, 471 U.S. at 210 (quoting
Local 174, Teamsters v. Lucas Flour Co., 369 U.S. 95, 103 (1962)).
And since § 301 completely preempts state-law claims, “[b]y
its terms, this provision [also] confers federal subject-matter
jurisdiction … over ‘suits for violation of contracts.’” Textron
Lycoming Reciprocating Engine Div., Avco Corp. v. UAW & Its
Local 787, 523 U.S. 653, 656 (1998); see also 28 U.S.C. § 1331.
    The question here is whether a grievance settlement is a
contract under § 301. The district court thought it was, and
numerous other courts have reached the same conclusion (in
fact, we’re not aware of any that have found otherwise). See,
e.g., Freeman v. Duke Power Co., 114 F. App’x 526, 531 (4th Cir.
2004) (per curiam); Davis v. Bell Atl.–W. Va., Inc., 110 F.3d 245,
249 (4th Cir. 1997); Jones v. Gen. Motors Corp., 939 F.2d 380,
382 (6th Cir. 1991); Chi. Reg’l Council of Carpenters v. Joyce
8                                                           No. 14-3563

Installation Co., No. 10 C 5314, 2011 WL 635864, at *2 (N.D.
Ill. Feb. 10, 2011); SEIU, Local 4 v. EMI Enters., Inc., No. 04 C
3598, 2004 WL 1899217, at *9 (N.D. Ill. Aug. 13, 2004). We
agree.
     Section 301 refers, without qualification, to “contracts be-
tween an employer and a labor organization.” 3 Although
most § 301 litigation involves alleged violations of CBAs, the
Supreme Court has squarely held that “[a] federal forum
was provided for actions on other labor contracts besides
collective bargaining contracts.” Retail Clerks Int’l Ass’n, Local
Unions Nos. 128 & 633 v. Lion Dry Goods, Inc., 369 U.S. 17, 26
(1962); see also id. at 25 (“The Section says ‘contracts’ though
Congress knew well the phrase ‘collective bargaining con-
tracts.’”). Because a grievance settlement is a contract be-
tween a union and an employer (at least when the grievance
is controlled by the union), it’s a contract under § 301. Thus,
it’s irrelevant whether the interpretation of the settlement
agreement requires reference to the CBA. Cf. Jones, 939 F.2d
at 382–83 (“The resolution of this claim will not involve the
direct interpretation of a precise term of the CBA, but it will
require a court to address relationships that have been
created through the collective bargaining process and to
mediate a dispute founded upon rights created by a CBA.”).


3 The text of § 301 also clearly excludes certain labor-related contracts.
Notably, suits involving contracts between parties other than employers
and unions are not within its scope and thus are not preempted. See, e.g.,
Caterpillar, Inc. v. Williams, 482 U.S. 386, 394–95 (1987) (finding no
preemption of suit alleging breach of individual employment contracts
between employees and their employer distinct from the union-
negotiated CBA); Loewen Grp. Int’l, Inc. v. Haberichter, 65 F.3d 1417, 1423
(7th Cir. 1995) (same).
No. 14-3563                                                                9

    On its way to holding that a strike-settlement agreement
was “plainly” covered by § 301, the Supreme Court has said
that “[i]t is enough that this is clearly an agreement between
employers and labor organizations significant to the mainte-
nance of labor peace between them.” Lion Dry Goods,
369 U.S. at 28. Given the Court’s textual analysis in Lion Dry
Goods, we doubt that the “maintenance of labor peace” is a
distinct requirement for a contract to fall within § 301. Even
if it is, however, the violation of a grievance settlement
agreement is, by nature, every bit as disruptive to labor
peace as the refusal to participate in a grievance adjudication
or the repudiation of an arbitration award. 4 And since “[t]he
first characteristic of a good jurisdictional rule is predictabil-
ity and uniform application,” Exch. Nat’l Bank of Chi. v.
Daniels, 763 F.2d 286, 292 (7th Cir. 1985), we see little benefit
in requiring litigants and courts to debate whether a given
settlement agreement meets some amorphous threshold of
“disruptiveness” to labor peace. A grievance settlement is a
contract between a union and an employer—that ends the
§ 301 inquiry. 5 The district court correctly concluded that

4 Several courts have emphasized that grievance settlements are closely
tied to the CBAs that authorize them. See, e.g., Davis v. Bell Atl.–W. Va.,
Inc., 110 F.3d 245, 248 (4th Cir. 1997) (“That agreement’s entire vitality
and legitimacy … draws on the underlying collective-bargaining
agreement.”); Jones v. Gen. Motors Corp., 939 F.2d 380, 383 (6th Cir. 1991)
(“[T]he settlement agreement itself is a creature wholly begotten by the
CBA.”). The close settlement-CBA connection underscores that the
breach of a grievance settlement is a direct challenge to the authority of
the CBA’s dispute-resolution mechanisms.
5 The Supreme Court has held that “[i]f the policies that animate § 301
are to be given their proper range … , the pre-emptive effect of § 301
must extend beyond suits alleging contract violations.” Allis-Chalmers
Corp. v. Lueck, 471 U.S. 202, 210 (1985). When a plaintiff brings a state-law
10                                                             No. 14-3563

Olson’s claim for breach of a written contract was preempted
by § 301.
    District courts “may exercise supplemental jurisdiction
over state law claims that share ‘a common nucleus of
operative facts’ with a federal claim properly before the
court.” Bailey v. City of Chicago, 779 F.3d 689, 696 (7th Cir.
2015); see also 28 U.S.C. § 1367(a). The district court held that
if Olson’s other state-law claims were not preempted, they
arose out of the same set of facts as the claim for breach of a
written contract and therefore were properly before the
court. The exercise of supplemental jurisdiction is reviewed
for abuse of discretion, Bailey, 779 F.3d at 696, and we see no
abuse of discretion here.


B. Substantive Law Under § 301 of the LMRA
    “[W]hen resolution of a state-law claim is substantially
dependent upon analysis of the terms of an agreement made
between the parties in a labor contract, that claim must
either be treated as a § 301 claim or dismissed as pre-empted


cause of action other than for breach of a contract that literally falls within
§ 301, the court must carefully assess whether the claim is “inextricably
intertwined with consideration of the terms of [a] labor contract.” Id. at
213. There is no § 301 preemption “when the meaning of contract terms
is not the subject of dispute.” Livadas v. Bradshaw, 512 U.S. 107, 124 (1994);
see, e.g., id. at 125 (“[T]he mere need to ‘look to’ the collective-bargaining
agreement for damages computation is no reason to hold the state-law
claim defeated by § 301.”); Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S.
399, 407–08 (1988) (holding that a retaliatory discharge claim was not
preempted because the elements of the state tort did not necessitate
interpretation of a labor contract); Crosby v. Cooper B-Line, Inc., 725 F.3d
795, 801–02 (7th Cir. 2013) (same).
No. 14-3563                                                   11

by federal labor-contract law.” Allis-Chalmers, 471 U.S. at 220
(citation omitted). Here, the judge elected not to dismiss
Olson’s suit but rather to evaluate whether he stated a valid
claim under § 301. The judge concluded that he had not.
    The conversion of a state-law contract action into a claim
under § 301 raises some preliminary questions, most notably
this one: Under what circumstances can an individual
employee (or former employee) sue under § 301 “for viola-
tion of contracts between an employer and a labor organiza-
tion representing employees”? Such suits are clearly al-
lowed, at least in some circumstances. See Wooddell v. Int’l
Bhd. of Elec. Workers, Local 71, 502 U.S. 93, 100–01 (1991) (“We
[have] held that § 301 suits [are] not limited to suits brought
by the contracting parties and that an individual employee
[can] sue under § 301 for violation of an employer-union
contract.”); Int’l Bhd. of Elec. Workers, AFL-CIO v. Hechler, 481
U.S. 851, 865 n.7 (1987) (noting that in the § 301 context,
“third-party beneficiaries to a contract ordinarily have the
right to bring a claim based on the contract”).
    As we’ve noted, however, “[o]rdinarily … an employee is
required to attempt to exhaust any grievance or arbitration
remedies provided in the collective bargaining agreement”
before going to court. DelCostello, 462 U.S. at 163. This prin-
ciple applies equally to the alleged breach of a settlement
agreement as to the dispute that sparked the grievance in the
first place. And as with the initial adjudication, the union
controls the grievance. If the employee is not satisfied with
the result, he must show that the union failed to represent
him in good faith—in other words, he must file a hybrid
§ 301 suit. See Cleveland v. Porca Co., 38 F.3d 289, 296–97 (7th
Cir. 1994) (“The plaintiffs lack standing to enforce the arbi-
12                                                            No. 14-3563

tration award … because when employees are represented
by a union they are not parties to either the collective bar-
gaining agreement or any union-company arbitration. They
therefore generally cannot challenge, modify, or confirm the
award in court. An exception to this general rule exists …
‘but only if the employees state a claim for a Section 301 fair
representation case … .’” (quoting Martin v. Youngstown Sheet
& Tube Co., 911 F.2d 1239, 1244 (7th Cir. 1990))) (citations
omitted).
    On the other hand, if the employee’s claim is not subject
to mandatory alternative-dispute resolution (under the CBA
or otherwise), he can bring “a straightforward breach of
contract suit under § 301,” which “closely resembles an
action for breach of contract cognizable at common law.”
DelCostello, 462 U.S. at 165, 163. Like all § 301 claims, such
suits are governed by federal common law. See Allis-
Chalmers, 471 U.S. at 209.
    The preemption of Olson’s state-law claims thus raises
the question whether his § 301 suit must be treated as a
hybrid § 301 suit. 6 The answer turns on whether the CBA
obligated him (through the Union) to grieve the alleged
settlement breach. We’ve recognized the presumption that
“a settlement agreement is an arbitrable subject when the
underlying dispute is arbitrable, except in circumstances
where the parties expressly exclude the settlement agree-
ment from being arbitrated.” Niro v. Fearn Int’l, Inc., 827 F.2d
173, 175 (7th Cir. 1987).


6  The applicable statute of limitations also turns on whether the plain-
tiff’s § 301 suit is properly characterized as hybrid or straightforward. See
DelCostello, 462 U.S. at 168–70.
No. 14-3563                                                      13

    Here, there’s no express opt-out in the settlement agree-
ment or in the portions of the CBA that are in the record.
This issue has not been briefed, however, so we’re reluctant
to conclude definitively that Olson was required (and failed)
to exhaust a mandatory grievance procedure. Fortunately,
we need not get caught up in this issue. Whether Olson’s
§ 301 action is straightforward or hybrid, he would have to
state a valid claim. The district court held that he had not
done so, and we agree.


C. Dismissal of the Claim for Breach of a Written Contract
    Notice pleading requires the plaintiff’s complaint to al-
lege sufficient facts to state a claim for relief that is plausible
on its face. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Facial
plausibility” means that there must be sufficient factual
content to allow the court to draw a reasonable inference
that the defendant is liable for the alleged wrong. Id. An
allegation that gives rise to an “obvious alternative explana-
tion” is not plausible. Id. at 682. We review de novo the
district court’s decision to dismiss the case for failure to state
a claim. See Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732,
736 (7th Cir. 2014).
    Olson’s complaint rests on the premise that if the Union
accepted the settlement agreement on his behalf, as Olson I
held that it did, see 2014 WL 1576786, at *9, then he must be
entitled to $20,000. He ignores the inconvenient fact that the
agreement obligated him to waive his claims against Bemis,
either absolutely or (at the very least) as a condition of
payment by Bemis. The agreement—formally titled the
14                                                        No. 14-3563

“Settlement Agreement and Release” (emphasis added)—
could not have been clearer on this point:
     The Employee, for good and valuable consideration in
     the gross amount of $20,000.00 does hereby absolutely
     and unconditionally release and forever discharge
     Employer of and from any and all grievances, suits,
     claims, demands, damages, actions, and causes of ac-
     tion, judgment and executions whether known or un-
     known, suspected or unsuspected, whether related or
     unrelated to the present dispute as to law or facts or
     both, which Employee ever had, claimed to have or
     has against Employer … .”
   A few lines later, the settlement agreement added, “The
parties agree that they consider the Employer’s tender of any
consideration as being motivated by a desire of avoiding the
costs, inconveniences, and nuisance of additional litigation.”
   In Olson I the district judge determined that the Union
had the authority to accept the settlement offer on Olson’s
behalf, even over his objection, and then concluded that the
Union used that authority to settle Olson’s grievance. 7 Id. at
*7–8. Neither of those rulings is appealable here. The only
remaining question is whether Bemis acted impermissibly in
stopping payment on Olson’s check, in light of the terms of

7 Admittedly, the settlement agreement was written as though Olson
would be party to it and would sign it. For example, it had a signature
line for him, several provisions addressed his responsibilities directly,
and the agreement gave “the Employee” seven days in which to revoke
the settlement after it was executed (though only “if he signs this
Agreement”). But the district court held in Olson I that the CBA gave the
Union the authority to accept the agreement on Olson’s behalf, without
his signature and over his objection, and that issue is not before us.
No. 14-3563                                                            15

the settlement agreement. The judge held that Olson had
“repudiated” the agreement by failing to sign it. Ordinarily
the repudiation of a contract precedes an act that would
independently constitute a breach. See RESTATEMENT
(SECOND) OF CONTRACTS § 250 (1981). Since Bemis mailed
Olson a $20,000 check even though he had not signed the
settlement, apparently Bemis didn’t interpret the absence of
Olson’s signature as a sign of repudiation. Presumably, the
company would’ve been satisfied if Olson had cashed his
check and stayed out of court.
    Regardless, Bemis’s promise to pay hinged on Olson’s
waiver of his claims against the company. If we treat Olson’s
waiver obligation as an independent contractual obligation,
then there’s no doubt that Olson materially breached the
contract by filing his hybrid § 301 suit. This excused Bemis
from any subsequent obligation it may have had under the
agreement. 8 Similarly, if we treat the waiver obligation as a
condition precedent to Bemis’s payment, then Olson failed to
satisfy that condition and Bemis never was under any obli-
gation to pay. The $20,000 payment was consideration for the
waiver of all of Olson’s claims—including those related to


8 By tendering a $20,000 check to Olson, Bemis fully performed under
the settlement agreement, at least until the time that it stopped payment.
By then Olson had already materially breached by filing his hybrid § 301
suit. If the contract implicitly imposed a continuing obligation on Bemis
not to stop payment when Olson didn’t deposit the check right away,
Bemis’s breach of that obligation was preceded by (and therefore excused
by) Olson’s incurable material breach of the agreement. See RESTATEMENT
(SECOND) OF CONTRACTS § 237 (1981) (“[I]t is a condition of each party’s
remaining duties to render performances to be exchanged … that there
be no uncured material failure by the other party to render any such
performance due at an earlier time.”).
16                                                No. 14-3563

his termination—and Olson chose to challenge his discharge
in court rather than take the money. He was free to make
that choice, but now he must live with the consequences.
    Olson suggests that his breach was not apparent from the
face of his complaint, so the complaint shouldn’t have been
dismissed. But a court ruling on a motion to dismiss can rely
on “the complaint itself, documents attached to the com-
plaint, documents that are critical to the complaint and
referred to in it, and information that is subject to proper
judicial notice.” Cohen v. Am. Sec. Ins. Co., 735 F.3d 601, 604
n.2 (7th Cir. 2013) (quoting Geinosky v. City of Chicago,
675 F.3d 743, 745–46 n.1 (7th Cir. 2012)). Olson attached the
settlement agreement to the complaint as Exhibit A, see FED.
R. CIV. P. 10(c) (“[A]n exhibit to a pleading is a part of the
pleading for all purposes.”), and the court took judicial
notice of Olson I. Olson now questions the court’s use of
judicial notice, but that decision is reviewed only for abuse
of discretion, and court records are among the most com-
monly noticed facts. See Gen. Elec. Capital Corp. v. Lease
Resolution Corp., 128 F.3d 1074, 1081–82 (7th Cir. 1997); FED.
R. EVID. 201(b). We see no reason why the court should have
feigned ignorance of its own decision in Olson I.
   In sum, the complaint, the copy of the settlement agree-
ment, and Olson I together plainly established that the
$20,000 payout was consideration for Olson’s waiver of his
legal claims, and yet Olson sued Bemis after the settlement
went into effect. The judge correctly concluded that Olson’s
complaint failed to state a facially plausible claim that Bemis
was contractually obligated to pay him.
No. 14-3563                                                17

D. Olson’s Other Causes of Action
    Regarding Olson’s other three claims—breach of an oral
contract, equitable estoppel, and promissory estoppel—the
judge held that they were “little more than repetitions of his
claim for breach of the Settlement Agreement,” in which case
they failed as a matter of federal common law for the same
reasons, or if they were not preempted and Wisconsin state
law applied, they “likewise fail to state a claim on which
relief can be granted.”
    We agree that none of Olson’s remaining claims state a
legally cognizable claim under either state or federal law.
First, Olson has pleaded no facts supporting an oral agree-
ment distinct from the written settlement signed by Bemis
and the Union; this makes his oral contract claim facially
implausible under any standard. Second, equitable estoppel
is a defense under Wisconsin law, not a cause of action, see
Murray v. City of Milwaukee, 642 N.W.2d 541, 547 (Wis. Ct.
App. 2002), and we strongly doubt that it’s an independent
cause of action under federal labor common law either. In
any case, it certainly would not apply here since neither
Bemis nor the Union misrepresented the terms of the settle-
ment agreement (and Olson had a copy). See Kennedy v.
United States, 965 F.2d 413, 417 (7th Cir. 1992) (“The tradi-
tional elements of equitable estoppel are (1) misrepresenta-
tion by the party against whom estoppel is asserted;
(2) reasonable reliance on that misrepresentation by the
party asserting estoppel; and (3) detriment to the party
asserting estoppel.”).
   Finally, promissory estoppel is inapplicable under
Wisconsin law when there is a written contract. See Scott v.
Savers Prop. & Cas. Ins. Co., 663 N.W.2d 715, 729 (Wis. 2003).
18                                                    No. 14-3563

And while it has been recognized as a federal cause of action
under § 301, see Local 107 Office & Prof’l Emps. Int’l Union v.
Offshore Logistics, Inc., 380 F.3d 832, 834 (9th Cir. 2004); Burton
v. Gen. Motors Corp., No. 1:95-cv-1054-DFH-TAB, 2008 WL
3853329, at *15–17 (S.D. Ind. Aug. 15, 2008), promissory
estoppel requires, at minimum, that the plaintiff show that
he both reasonably and detrimentally relied on a promise,
see Shields v. Local 705, Int’l Bhd. of Teamsters Pension Plan,
188 F.3d 895, 901 (7th Cir. 1999) (discussing promissory
estoppel under federal common law in the ERISA context).
Olson failed to allege any facially plausible promises other
than the ones embodied in the settlement agreement. There-
fore, none of Olson’s claims could possibly entitle him to
relief, and the court was correct to dismiss them.
                                                       AFFIRMED.